Citation Nr: 0948060	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  00-10 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and the Veteran's former spouse


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to 
July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of September 1999 rating decision of the 
Huntington, West Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) which granted the 
Veteran's service connection claim for PTSD and assigned an 
initial 10 percent disability rating.  A December 1999 rating 
decision increased this initial disability rating to 30 
percent and a March 2008 Decision Review Officer (DRO) 
decision further increased this initial disability rating to 
50 percent.

This matter was previously remanded in Board decisions dated 
in February 2006 and April 2009.

The Veteran testified before the undersigned at an October 
2009 RO (Travel Board) hearing.  A copy of the hearing 
transcript has been associated with the claims file.

In October 2009, subsequent to the issuance of the September 
2009 supplemental statement of the case (SSOC), the Veteran 
submitted evidence pertinent to the claim on appeal. This 
evidence was accompanied by a waiver of RO consideration.  
See 38 C.F.R. § 20.1304 (2009).

An informal claim for a total disability rating based upon 
individual unemployability (TDIU) was filed in March 2006.  
This matter is referred to the RO for initial development and 
adjudication.

In addition, an informal claim for concurrent receipt of 
disability pay (CRDP) was filed by the Veteran in October 
2009.  This matter is referred to the RO for resolution.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

Unfortunately, this matter must again be remanded for 
additional development.

The Veteran testified during his October 2009 hearing that 
his PTSD symptoms have worsened since his November 2006 
examination in that he no longer engages in any leisure or 
social activities and is completely socially isolated.  He 
also testified that he stopped attending individual 
counseling, that he feels more anxious and nervous, and that 
he just stays in bed.  His former wife testified that he 
completely socially isolates himself and locks himself in his 
bedroom for the majority of the time.  In addition, a March 
2009 letter from the Veteran's former wife further detailed 
his worsened symptoms, including a purported suicide attempt 
and verbalized suicidal ideations.  VA treatment records for 
the period after November 2006 document only brief, periodic 
examinations and global assessment of functioning (GAF) 
scores suggesting moderate symptoms.

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  In light of the Veteran's and his former wife's 
testimony regarding his worsened PTSD symptoms during the 
October 2009 hearing and the March 2009 statement for his 
former wife, a new psychiatric examination is required to 
determine the current severity of his PTSD.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should afford the Veteran a 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examiner should review the 
Veteran's claims file and note such a 
review in the examination report.

The examiner should identify all current 
manifestations of the Veteran's PTSD.  The 
examiner should also provide an opinion 
concerning the current degree of social, 
occupational, family relations, judgment, 
thinking and mood impairment resulting 
from his PTSD.  In addition, the examiner 
should provide a global assessment of 
functioning score with an explanation of 
the significance of the score assigned.

The rationale for all opinions expressed 
must also be provided.

2.  If the benefits sought on appeal are 
not fully granted, the RO/AMC should issue 
a supplemental statement of the case 
before returning the case to the Board, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
CHERYL MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


